MATTHIAS, J.
Epitomized Opinion
First Publication of this Opinion
This action was brought in the Common Pleas Court of Hamilton County to recover the amount claimed to be due on a policy. On Dec. 12, 1918, Harry Benedict, now deceased, made an application for life insurance. He was examined on Dec. 13 by defendant’s medical examiner, who recommended such insurance. On Dec. 15th Benedict became ill and such medical examiner learned of such illness on that date; this illness necessitated an operation from which Benedict died Dec. 24, 1918. The semi-annual premium was paid at the time of the application, which provided that the policy was to take effect upon the approval of the application while Benedict was “in the same condition of insurability as shown in his application.” On Dec. 20, 1918, at the time of the approval of the application by the Insurance Company, Benedict was not in “the same condition of insurability.” The plaintiff claimed that even though the home office had no knowledge of such changed condition, the company examiner did have, and that such knowledge was the knowledge of the company. The jury returned a verdict for the plaintiff, which was reversed by the Court of Appeals. In affirming- the judgment of the Court of Appeals for the Insurance Company, the Supreme Court held:
1. Knowledge of or notice to an agent is not binding upon his principal unless it appear that such agent had authority to deal in reference to those matters which the knowledge or notice affected, or had a duty to communicate the same to his principal.
2. Where a physician is employed by a life insurance company merely for the purpose of making a medical examination and a report thereof to the company, and has no other duty or authority with reference thereto, subsequent knowledge of such physician with reference to changed physical condition of the applicant examined by him prior to the approval of the application and issuance of the policy, and un communicated by him to the company, is not binding upon the company, nor does it constitute a waiver of the provision in the application that such policy shall become effective upon approval at the home office of the company “while the person to be insured is in the same condition of insurability.”